Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
July 12, 2016, by and between Infor (US), Inc., a Delaware corporation (the
“Company”), and Kevin Samuelson (“Executive”), and shall become effective upon
commencement of employment (the “Effective Date”) which is expected to commence
on or prior to August 5, 2016. The Company is an indirect, wholly-owned
Subsidiary of Infor Enterprise Applications, LP, a Delaware limited partnership
(“Parent”). The Company and Executive agree that unless Executive has commenced
employment with the Company as of August 5, 2016 this Agreement shall be null
and void and of no further effect.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning as of the
Effective Date and ending as provided in Section 4 hereof.

2. Position and Duties.

(a) During the Employment Period (as defined in Section 4 below), Executive
shall serve as the Chief Financial Officer of the Company. Executive will report
to, and be subject to the overall direction and authority of, the Company’s
Chief Executive Officer. Executive shall have access to and shall be responsible
to the audit committee of the Board of Directors (the “Board”) of Infor Topco
GP, Inc., a Delaware corporation and the general partner of Parent, and the
audit committee of Infor, Inc., a Delaware corporation and the direct corporate
parent of the Company. Executive shall have the normal duties, responsibilities,
functions and authority of a Chief Financial Officer, and such other matters
related to the day-to-day management of the Company as may be delegated to
Executive by the Company’s President and Chief Executive Officer.

(b) Executive will devote Executive’s best efforts and full business time and
attention to the business and affairs of the Company. Executive will perform
Executive’s duties and responsibilities to the Company to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

(c) Executive will be based in or around Park City, Utah, and acknowledges that
regular travel to New York, New York, Alpharetta, Georgia and other global
locations will be required in order for Executive to perform Executive’s duties
and responsibilities to the Company and to interact with the other members of
the Company’s executive team.

(d) For purposes of this Agreement, “Subsidiaries” (in either plural or singular
form) shall mean any corporation or other entity (including the Company) of
which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by Parent, directly or indirectly through one or
more Subsidiaries.



--------------------------------------------------------------------------------

3. Base Salary, Benefits, Business Expenses, and Bonus.

(a) During the Employment Period, Executive’s base salary will be $600,000 per
annum (the “Base Salary”), which Base Salary will be subject to increase by the
Company as directed by the Board in its discretion and will be payable in
regular installments in accordance with the Company’s general payroll practices
for all salaried employees and will be subject to customary withholding. In
addition, during the Employment Period, Executive will be entitled to
participate in all of the Company’s employee benefit programs for which all
other executive employees of the Company are generally eligible (excluding any
incentive equity compensation, which will be determined on a case-by-case basis)
in accordance with the terms and conditions of such programs as the same may be
amended, modified or eliminated from time to time. Executive shall be entitled
to such amount of paid time off during each year of the Employment Period as is
consistent with the Company’s policy for senior executives. On the Effective
Date, Parent, certain of Parent’s Subsidiaries and Executive shall enter into an
Indemnity Agreement substantially in the form of Exhibit A attached hereto.

(b) During the Employment Period, the Company will reimburse Executive for all
reasonable and necessary business expenses incurred by Executive in the course
of performing Executive’s duties under this Agreement which are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses. To the extent that
any reimbursements or in-kind benefits under this Agreement constitute
“Non-qualified Deferred Compensation” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), (i) all such expenses,
benefits or other reimbursements under this Agreement shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive, (ii) any right to such reimbursement or in
kind benefits is not subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided in any other
taxable year.

(c) During each fiscal year of the Employment Period, Executive will be entitled
to earn an annual bonus in the amount of up to $1,600,000, upon the achievement
of annual plan goals (the “Target Bonus”). Executive’s annual plan performance
targets will be established annually by the Board (it being understood that the
Board will establish performance targets for the period from the Effective Date
through the end of the fiscal year that includes the Effective Date based solely
on the achievement of cost reduction goals established in the sole discretion of
the Board). In order to comply with the requirements of Code Section 409A, it is
agreed that the bonus (if any) earned under this Section 3(c) shall be paid no
later than (but may be paid earlier in accordance with the Company’s usual
practices) March 15th of the calendar year immediately following the calendar
year in which the fiscal year to which such bonus relates ended.

 

2



--------------------------------------------------------------------------------

(d) On or promptly following the Effective Date, Executive and Parent shall
enter into a Management Incentive Unit Subscription Agreement in the form
attached hereto as Exhibit B (the “MIU Agreement”), pursuant to which Parent
shall issue to Executive 750,000 Class C Units of Parent having a participation
threshold based on Parent’s then-current fair market value (the “Equity Grant”).
The terms and conditions applicable to the Equity Grant shall be governed by the
MIU Agreement.

4. Term.

(a) The employment period (the “Employment Period”) will commence on the
Effective Date and shall continue until the fifth anniversary of the Effective
Date (the “Expiration Date”) and shall terminate on the Expiration Date, or will
terminate earlier with immediate effect upon the first to occur of: (i) the
effective date of Executive’s resignation with or without Good Reason (as
defined below); (ii) Executive’s death or Disability (as defined below); or
(iii) the Company’s election to terminate Executive’s employment at any time for
Cause (as defined below) or without Cause. Unless either the Company or
Executive provides notice of its desire not to renew the Employment Period at
least ninety (90) days prior to the Expiration Date (or any renewal thereof),
the Employment Period shall automatically be renewed and extended for an
additional twelve (12) month term, and for purposes of this Agreement, the term
“Expiration Date” shall mean the date that is the twelve (12) month anniversary
of the date that would have been the Expiration Date but for such automatic
renewal and extension.

(b) Except as otherwise expressly provided in this Section 4, Executive shall
not be entitled to any salary, bonuses, employee benefits or compensation from
Parent or its Subsidiaries after the termination of the Employment Period and
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder (if any) which would have accrued or become payable after
the termination of the Employment Period (other than vested retirement or other
non-forfeitable employee benefits accrued on or prior to the termination of the
Employment Period or other amounts owing hereunder as of the date of such
termination that have not yet been paid) shall cease upon such termination,
other than those expressly required under applicable law (such as COBRA).
Subject to Section 21(e), the Company may offset any amounts the Company owes
Executive pursuant to this Section 4 against (i) any obligation for a liquidated
sum then due and owing by Executive to Parent or any of its Subsidiaries and
(ii) any obligations Executive has to Parent or any of its Subsidiaries pursuant
to any promissory note made by Executive in favor of Parent or any of its
Subsidiaries, whether or not the obligations under any such promissory note are
then due and owing. The termination of Executive’s employment with the Company
for any reason shall be deemed to automatically remove Executive, without any
further action, from any and all offices held by Executive with the Company,
Parent or any of their respective Subsidiaries (including, without limitation,
any office as a member of the board of directors of the Company, Parent or any
of their respective Subsidiaries). Executive agrees to promptly sign and submit
notice(s) of resignation or any other documents reasonably requested in order
for the Parent or any of its Subsidiaries to effect the removal of Executive
from any offices held by Executive.

(c) If the Employment Period is terminated by the Company without Cause or by
Executive with Good Reason, Executive shall be entitled to an amount equal to
the sum of 18 months of Executive’s then-current Base Salary plus $18,000
(collectively, “Severance”).

 

3



--------------------------------------------------------------------------------

Subject to the other terms and conditions of this Section 4, the Severance shall
be payable in equal monthly installments over an 18-month period immediately
following Executive’s “separation from service” (as defined under Code
Section 409A) in accordance with the Company’s standard payroll cycle for its
senior executives.

(d) If the Employment Period is terminated for any reason other than the
circumstances described in Section 4(c), Executive will be entitled only to
receive his Base Salary and other non-forfeitable, vested employee benefits
accrued but not yet paid through the date of such termination.

(e) As a condition to the Company’s obligation to pay Executive Severance,
Executive shall execute and deliver to the Company a general release in the form
attached hereto as Exhibit C (the “General Release”), such General Release shall
have become effective and Executive shall not have revoked or breached the
provisions of such release or breached the provisions of Section 7 below.

(f) Executive shall forfeit all rights to Severance (excluding, for avoidance of
doubt, any non-forfeitable employee benefits (such as the opportunity to elect
COBRA benefits) mandated by law) unless the General Release is signed and
delivered (and no longer subject to revocation) within sixty (60) days following
the date of Executive’s termination of employment. If the General Release is
executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then such Severance shall commence upon the sixtieth
(60th) day following Executive’s termination of employment. The first such cash
payment shall include payment of all amounts that otherwise would have been paid
prior thereto had such payments commenced immediately upon Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
Executive’s termination of employment. The Company may provide, in its sole
discretion, that Executive may continue to participate in any benefits delayed
pursuant to this Section 4(f) during the period of such delay; provided that
Executive shall bear the full cost of such benefits during such delay period.
Upon the date such benefits would otherwise commence pursuant to this
Section 4(f), the Company may reimburse Executive the Company’s share of the
cost of such benefits, to the extent that such costs would otherwise have been
paid by the Company or to the extent that such benefits would otherwise have
been provided by the Company at no cost to Executive, in each case had such
benefits commenced immediately upon Executive’s termination of employment. Any
remaining benefits shall be reimbursed or provided by the Company in accordance
with the schedule and procedures specified herein.

(g) For purposes of this Agreement as it relates to Executive, “Cause” means:
(i) the conviction of a felony or pleading nolo contendere to a felony charge;
(ii) any intentional act of material fraud against Parent or any of its
Subsidiaries (including the Company); (iii) willful misconduct that is
materially injurious to the financial condition of Parent and its Subsidiaries
(including the Company); (iv) willful and continued failure to perform material
duties as reasonably directed by the Board or the President and Chief Executive
Officer of the Company consistent with this Agreement; (v) willful unauthorized
disclosure of a trade secret or other confidential material information of
Parent or any of its Subsidiaries (including the Company), that Executive knew
or reasonably should have known could reasonably be expected

 

4



--------------------------------------------------------------------------------

to result in a material adverse effect on any of them; or (vi) a willful act or
omission that constitutes a material breach by Executive of this Agreement.
Except for actions or circumstances which, in the reasonable good faith judgment
of the Board cannot be cured, Executive will have thirty (30) calendar days from
Executive’s receipt of notice from the Company setting forth in reasonable
detail the circumstances constituting Cause within which to cure. Furthermore,
the Company and Executive understand and agree that good faith decisions of
Executive relating to the conduct of the Company’s business or the Company’s
business strategy will not constitute “Cause.”

(h) For purposes of this Agreement as it relates to Executive, “Good Reason”
means (i) a material reduction of Executive’s duties and responsibilities or
Base Salary or (ii) the Company’s material breach of this Agreement, which in
the case of clauses (i) or (ii) above, is not cured within 30 days after
delivery of written notice thereof by Executive to the Company; provided that
written notice of Executive’s resignation for Good Reason must be delivered to
the Company within 90 days after the date Executive first knew or should
reasonably have known of the occurrence of any such event in order for
Executive’s resignation with Good Reason to be effective hereunder.

(i) For purposes of this Agreement, “Disability” means any incapacity due to a
physical or mental illness or injury which results in Executive’s inability to
perform his duties for a total of 60 days during any 12 month period, as
determined by the Board or the President and Chief Executive Officer of the
Company in their good faith judgment and (ii) will be deemed to have occurred on
the 60th day of such inability to perform.

(j) In the event of Executive’s termination of employment, Executive will take
all necessary and reasonable actions to effect a smooth transition of
Executive’s duties to such person or persons as may be designated by the Board
or its designee. During the two year period immediately following the
termination of the Employment Period, Executive agrees not to disparage,
criticize or otherwise make derogatory statements regarding Parent or its
Subsidiaries, their past and present investors, officers or directors.

5. Confidential Information. Executive acknowledges and agrees that the
information, observations and data (including, without limitation, trade
secrets, know-how, research and product plans, customer lists, software,
inventions, processes, formulas, technology, designs, drawings, specifications,
marketing and advertising materials, distribution and sales methods and systems,
sales and profit figures and other technical and business information)
concerning the business or affairs of Parent or any of its Subsidiaries obtained
by Executive while employed by Parent or any of its Subsidiaries or while
serving as an officer or director of Parent or any of its Subsidiaries
(“Confidential Information”) are the property of Parent or such Subsidiary.
Therefore, during the Employment Period and at all times thereafter, Executive
agrees that Executive will not disclose to any unauthorized person or use for
Executive’s own purposes, except in the performance of Executive’s duties and
responsibilities hereunder, any Confidential Information without the prior
written consent of the Board, unless and to the extent that the aforementioned
matters are or become generally known to and available for use by the public
other than as a result of Executive’s acts or omissions to act. Executive will
deliver to the Company at the termination of the Employment Period, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software

 

5



--------------------------------------------------------------------------------

and other documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined Section 6 below) or the business of Parent
or any of its Subsidiaries which Executive may then possess or have under
Executive’s control. Notwithstanding the foregoing, Executive is permitted to
disclose Confidential Information to the extent required to provide truthful
testimony before a court or other governmental authority or to the extent
required to respond to a properly issued subpoena of Executive (individually and
collectively, “Compelled Disclosure”); provided that Executive provides such
prior written notice to the Company of such Compelled Disclosure to allow the
Company to either contest such intended Compelled Disclosure and/or seek an
appropriate protective order from a court of competent jurisdiction.

6. Inventions and Patents. Executive acknowledges and agrees that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to Parent’s or any of its Subsidiaries’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by Parent or any of its Subsidiaries (“Work Product”) belong to Parent or such
Subsidiary. Executive will promptly disclose such Work Product to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

7. Non-Compete; Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder and any equity compensation to be made available to Executive pursuant
to Parent’s incentive equity plans, Executive acknowledges that in the course of
Executive’s employment with the Company Executive has become, and will continue
to become, familiar with Parent’s and its Subsidiaries’ trade secrets and with
other Confidential Information concerning Parent and its Subsidiaries and that
Executive’s services are and will continue to be of special, unique and
extraordinary value to Parent and its Subsidiaries. Therefore, Executive agrees
that, during the Employment Period and during the 12 month period immediately
following the termination of the Employment Period for any reason whatsoever,
Executive will not directly or indirectly, for Executive or any other person or
entity, (1) induce or attempt to induce any employee of Parent or any of its
Subsidiaries to leave the employ of Parent or any of its Subsidiaries, or in any
way interfere with the relationship between Parent or any of its Subsidiaries,
on the one hand, and any employee thereof, on the other, (2) hire any person who
is (or in the case of a former employee, was an employee of Parent or any of its
Subsidiaries at any time during the 180 day period prior to any attempted hiring
by Executive) an employee of Parent or any of its Subsidiaries, (3) induce or
attempt to induce any supplier, licensee, licensor, customer or other material
business relation of Parent or any of its Subsidiaries to cease doing business
with Parent or such Subsidiary, or in any way interfere with the relationship
between any such supplier, licensee, licensor, customer or material business
relation and Parent or such Subsidiary of Parent, as the case may be (including,
without limitation, making any negative statements or communications about
Parent or any of its Subsidiaries) (provided that Executive shall not be
considered to have breached his obligations under this clause (3) as a result of
any representatives of any of Executive’s successor employers encouraging
customers of Parent or its Subsidiaries to do

 

6



--------------------------------------------------------------------------------

business with any such successor employer so long as Executive has no direct
involvement in any such customer solicitation (including without limitation, by
disclosing or otherwise misusing any trade secrets or Confidential Information
of Parent and its Subsidiaries)) or (4) Participate in any Competitive Business.
“Participate” includes any direct or indirect ownership interest in any
enterprise or participation in the management of such enterprise, whether as an
officer, director, employee, partner, sole proprietor, agent, representative,
independent contractor, consultant, executive, franchisor, franchisee, creditor,
owner or otherwise; provided that the foregoing activities shall not preclude
Executive from the passive ownership (i.e., Executive does not directly or
indirectly participate in the business or management of the applicable entity)
of less than 2% of the stock of a publicly-held corporation whose stock is
traded on a national securities exchange. “Competitive Business” means any of
the businesses set forth on Exhibit B attached hereto. Executive agrees that the
aforementioned covenant contained in this Section 7(a) is reasonable with
respect to its duration, geographical area and scope. Notwithstanding anything
to the contrary contained in this Section 7(a), the provisions of this
Section 7(a) shall not apply to any activity conducted by Executive following
the Employment Period for any business affiliated with or otherwise controlled
by Golden Gate Capital or investment funds managed by Golden Gate Capital.

(b) If, at the time of enforcement of Sections 5, 6 or 7 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages may not be an adequate
remedy for any breach of this Agreement. Therefore, in the event a breach or
threatened breach of this Agreement, Parent, the Company or their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event a
court determines that Executive breached or violated this Section 7, the periods
of such restrictive covenants will be tolled until such breach or violation has
been duly cured.

8. Additional Acknowledgments. Executive expressly agrees and acknowledges that
the restrictions contained in Sections 5, 6 and 7 do not preclude Executive from
earning a livelihood, nor do they unreasonably impose limitations on Executive’s
ability to earn a living. In addition, Executive agrees and acknowledges that
the potential harm to Parent and its Subsidiaries of the non-enforcement of
Sections 5, 6 and 7 outweighs any harm to Executive of their enforcement by
injunction or otherwise. Executive acknowledges that Executive has carefully
read this Agreement and has given careful consideration to the restraints
imposed upon Executive by this Agreement, and is in full accord as to their
necessity for the reasonable and proper protection of Confidential Information.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.

9. Other Businesses. As long as Executive is employed by the Company, Executive
agrees that Executive will not, except with the express written consent of the
Board, become engaged in, render services for, or permit Executive’s name to be
used in connection with any

 

7



--------------------------------------------------------------------------------

business other than the business of Parent, any of its Subsidiaries or any of
their affiliates. Notwithstanding the foregoing, Executive may devote a
reasonable amount of his time to civic or charitable activities and the
management of his personal investments so long as such activities do not
substantially interfere with the performance of his duties and responsibilities
for the Company.

10. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound (including any
confidentiality or non-disclosure agreement), (ii) Executive is not a party to
or bound by any employment agreement or non-compete or non-solicitation
agreement with any other person or entity; and (iii) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with (or has had an opportunity to consult with) independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein.

11. Survival. This Agreement shall remain in full force and effect in accordance
with its terms, notwithstanding any termination of the Employment Period for any
reason.

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, delivered by e-mail or facsimile
transmission, or mailed by internationally recognized overnight courier prepaid
or by first class mail, return receipt requested, to the recipient at the
address below indicated:

Notices to Executive:

Kevin Samuelson

[●]

[●] Email: [●]

Notices to the Company:

Infor (US), Inc.

40 General Warren Boulevard, Suite 110

Malvern, PA 19355

Attention:    General Counsel

Facsimile:    [●]

Email:          gregory.giangiordano@infor.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

555 California Street, 27th Floor

San Francisco, CA 94104

Attention:    Jeremy Veit

Facsimile:    (415) 439-1500

Email:          jeremy.veit@kirkland.com

 

8



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent.

13. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties with respect its subject matter and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way, except as otherwise expressly stated herein.

15. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

16. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder. Each of Parent and each of its
Subsidiaries and Golden Gate Capital and the investment funds managed by it are
intended third party beneficiaries of this Agreement to the extent provided
herein.

18. Choice of Law; Venue; Waiver of Jury Trial. All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York. In addition, the parties
agree to the waiver of a jury trial in connection with any dispute, claim or
controversy arising out of or related to this Agreement. Each party hereto
irrevocably and unconditionally (a) consents to submit to the exclusive
jurisdiction of the courts of the Borough of Manhattan in the State of New York
and of

 

9



--------------------------------------------------------------------------------

the United States of America located in the Borough of Manhattan in the State of
New York for any action, suit or proceeding arising out of or relating to this
Agreement (and irrevocably and unconditionally agrees not to commence any such
action, suit or proceeding except in such courts, other than in connection with
the enforcement of a judgment rendered by any such court, which judgment may be
enforced in any court having appropriate jurisdiction), (b) waives any objection
to the laying of venue of any such action, suit or proceeding in any such courts
and (c) waives and agrees not to plead or claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

20. Tax Withholdings. All amounts specified herein shall be reduced by all
required tax withholdings.

21. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Executive by Code Section 409A
or damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) Notwithstanding any other payment schedule provided herein to the contrary,
if Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

(i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 21(c)(i) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 

10



--------------------------------------------------------------------------------

(ii) To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset unless
otherwise permitted by Code Section 409A.

* * * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INFOR (US), INC. By:   /s/ Gregory M. Giangiordano Name:   Gregory M.
Giangiordano Its:   Authorized Signatory - SVP & General Counsel

/s/ Kevin Samuelson

Kevin Samuelson

 

 

S-1



--------------------------------------------------------------------------------

Exhibit A

[Form of Indemnification Agreement]



--------------------------------------------------------------------------------

Exhibit B

[Form of MIU Subscription Agreement]



--------------------------------------------------------------------------------

Exhibit C

GENERAL RELEASE

I, KEVIN SAMUELSON, in consideration of and subject to the performance by Infor
(US), Inc., a Delaware corporation (the “Company”), of its obligations under the
Employment Agreement, dated as of July 12, 2016 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1. I understand that any payments or benefits paid or granted to me under
Section 4 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 4 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. I also acknowledge and represent that
I have received all payments and benefits that I am entitled to receive (as of
the date hereof) by virtue of any employment by the Company.

 

2.

Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under



--------------------------------------------------------------------------------

  common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”); provided that nothing herein
shall release any Claims arising out of or relating to my capacity as a current
or former equityholder of the Company or any of its predecessors, subsidiaries
or affiliates (it being agreed and acknowledged that any rights I may have as a
current or former equityholder of the Company or any of its predecessors,
subsidiaries or affiliates shall be subject to the terms and conditions of the
agreements and/or arrangements pursuant to which such equity securities were
issued); and provided, further, that nothing herein shall release any Claims to
(i) payments and benefits under the Agreement, (ii) any nonforfeitable benefits
under any of the employee benefit plans and executive compensation arrangements
of the Company or any of the Related Parties which, by their terms, specifically
provide for nonforfeitable benefits or (iii) any indemnification rights I may
have in accordance with the Company’s governance instruments, the Agreement, any
indemnity agreements entered into by and among me and/or the Company and any of
its affiliates or under any director and officer liability insurance maintained
by the Company or its affiliates with respect to liabilities arising as a result
of my service as an officer and employee of the Company or its affiliates.

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.



--------------------------------------------------------------------------------

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

10. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.

 

11. I agree that as of the date hereof, I have returned to the Company any and
all property, tangible or intangible, relating to its business, which I
possessed or had control over at any time (including, but not limited to,
company-provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data) and that I shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.



--------------------------------------------------------------------------------

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON             ,              TO CONSIDER IT AND
THE CHANGES MADE SINCE THE             ,             VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  6. THE CHANGES TO THE AGREEMENT SINCE             ,             , IF ANY,
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST;

 

  7. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  8. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  9. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:  ______________________

   _____________________________ KEVIN SAMUELSON        



--------------------------------------------------------------------------------

Exhibit B

COMPETITIVE BUSINESSES